Citation Nr: 1717641	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-06 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hernia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty in the United States Marine Corps from November 2001 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the course of the appeal, RO-level jurisdiction was transferred to Waco, Texas.  

In November 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  The Board Hearing Transcript is associated with the claims file.

In August 2015, the Board reopened the claim for entitlement to service connection for a hernia disability due to receipt of new and material evidence.  In the same decision, the Board remanded the case for more development.  The case is now again before the Board for action.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2015 Board Decision and Remand directed that VA obtain outstanding treatment records for the Veteran from the El Paso VA Health Care System dating back to December 2012; and to schedule a VA examination to determine the nature and etiology of the Veteran's hernia disability.  While treatment records were associated with the file, a November 2015 VA examination was not in substantial compliance with the Board's August 2015 remand directives.  The Board noted the Veteran had submitted correspondence stating that he began experiencing symptoms of a hernia while still in service.  The Veteran stated that his belief that his hernia went unnoticed and only several years later, once it had become bigger, did a physician properly identify it.  Additionally, the Veteran submitted a statement from a private physician opining that the Veteran could have had a small inguinal hernia while service that went undetected until several years after service. 

At the November 2014 Board hearing, the Veteran testified that he fell during training and had a shooting pain or cramp in his groin area.  November 2014 Hearing Transcript at 4.  Later on, it started "popping out" and causing pain when he underwent physical exertion.  Id.  Only later in 2009, when it had grown larger, was it diagnosed and then surgically treated in 2011.  Id. at 5-7.

The Board specifically asked the VA examiner to discuss "the Veteran's credible lay statements that he experienced pain and a bulging sensation during physical activity in service, but that it was an intermittent pain that was not acknowledged by his treating physicians."  August 2015 Board Decision and Remand.  The Board asked the examiner to address the Veteran's assertions of continuity of symptomatology as well.  The November 2015 examiner did not address the Veteran's lay assertions and only opined that, based on available medical records, service incurrence or causation of the Veteran's hernia was less likely than not.  The Board finds that the medical opinion of record is deficient because of the failure to consider the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from an appropriate medical professional (which can be the same examiner who provided the October 2015 opinion) on the nature and etiology of the Veteran's hernia disability.  A physical examination should only be scheduled if necessary to render such an opinion.  All files in Virtual VA and VBMS must be made available to the examiner,.

The examiner is asked to answer the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hernia disability had its onset during service between November 2001 to November 2006?

In responding to the above question, the examiner is asked to discuss the Veteran's credible lay statements that he experienced pain and a bulging sensation during physical activity in service, but that it was an intermittent pain that was not acknowledged by his treating physicians, as well as his credible assertions of continuity of symptomatology since service.  The following documents are particularly relevant in this regard:

* May 2012 statement from the Veteran: see VBMS entry, "Notice of Disagreement," received 05/25/2012;

* March 2013 statement from the Veteran; see VBMS entry, "Correspondence," received 03/15/2013; 

* November 2014 testimony, where the Veteran testified as to his symptoms, see Virtual VA entry "Hearing Transcript," received 12/10/2014, .

The Board notes to the examiner that the Veteran was diagnosed with a right inguinal hernia in June 2009, and that he reported experiencing those symptoms for "years."

A comprehensive explanation based on the specific facts of this case, pertinent medical principles, and evidence in the claims file must be provided for any opinion.  If the examiner is unable to answer the questions above, this inability must be stated and the reason(s) fully explained.

2.  Readjudicate the issue of entitlement to service connection for a hernia disability.  If the benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

